Hut, C. J., (after stating the facts.) It may be well to say, on the threshold of the consideration of the evidence, that if the testimony of Mrs. Powell prevailed, the gifts of money and property to Williams' would be set aside. If her version of the reason why she gave property obtained as to Johnston, then the case would be ruled by those where similar gifts to spiritualistic mediums, etc., are held void. See authorities cited in note 14 Am. & Eng. Enc. of Law, 1013. But the testimony of Mrs. Powell has no support — -not even by Johnston himself. The weight of the testimony- — in fact, all the testimony except that of Mrs. Powell — is that the gifts were free and absolute gifts to the head of a peculiar religious faith. Whether the -gift carried with it a home for Johnston is a matter of some doubt in the evidence; but that it was an absolute gift there can be no doubt. Whether Williams held the property thus acquired by gift as his own absolutely, or whether he received it in trust, is a question not important in this suit. If he received it.in trust, the evidence is convincing that it was a trust for the benefit of those believing in his faith — a gift to all of them, and not a gift to be returned to the individual donors under any circumstances. It might be well to call to mind the elemental principles which control here. To constitute a valid gift, there must be actual delivery of the property. Hynson v. Terry, 1 Ark. 83; Danley v. Rector, 10 Ark. 211; Nolen v. Harden, 43 Ark. 307. When a gift is perfected by delivery, then it becomes irrevocable. Thornton on Gifts, § 105; 2 Schouler on Personal Property, 103; Ryburn v. Pryor, 14 Ark. 505; Nolen v. Harden, 43 Ark. 307; Williams v. Smith, 66 Ark. 299. In a recent compilation it is thus stated: “Where a gift infer vivos has been perfected, that is, where nothing more is to be done to vest the title in the donee, such gift can no more be revoked by the donor than a sale or any other executed contract.” 20 Cyc. 1212. The same rule prevails where the gift is for the benefit of third persons or an institution. Thornton on Gifts, etc., no. The application of these settled principles to the facts in hand shows that the gifts in question was consummated by the delivery to Williams, and the evidence is convincing that the gifts and the delivery thereof were made with a full understanding and recognition of the nature and terms of the gift. After the gifts had been perfected, Johnston continued in the faith for four years and a half, apparently satisfied with the conduct of the home and the treatment he received. But there came a change “o’er the spirit of his dreams.” Whether that change was due to religious differences solely or was induced by Redding, who seemed to be playing the Voliva to Williams’s Dowie in this sect, or whether it was induced by a preference for Mrs. Powell, causing the inhibition against contracting tender ties to become galling, is a matter left to speculation. That he did become dissatisfied is certain. All the witnesses, including Mrs. Powell, say 'that his disagreement with Mr. Williams grew out of religious differences. And Mr. Williams claimed that, under the peculiar rules of this faith, he was justified in excluding Johnston from the home on account of this religious difference. But the court does not care to go into that question, because it is not before it. The only question here is as to the right to recover personal property under the facts set out in the statement; and, as seen, that can not be done without violating the elemental principles governing gifts of personal property by a donor of sane mind. The case of Ellis v. Newbrough, 6 New Mex. 181, also reported in 27 Pac. 490, contains all the unique elements of this case, and more, and may be consulted with profit by anyone interested in a peculiar sect. Judgment is reversed, and cause dismissed.